UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7058


RODNEY MCDONALD WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03267-D)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney McDonald Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Rodney     McDonald    Williams   seeks           to   appeal   the     district

court’s judgment dismissing without prejudice his complaint.                          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

        Parties     are   accorded   30       days    after      the    entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s judgment was entered on the docket on

May 4, 2015.         The notice of appeal was filed on June 30, 2015. *

Because Williams failed to file a timely notice of appeal or to

obtain       an   extension   or   reopening         of    the   appeal    period,    we

dismiss the appeal.           We dispense with oral argument because the

facts       and   legal   contentions   are     adequately        presented      in   the




        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3